Citation Nr: 1232903	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-46 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the RO certified this appeal to the Board.  In doing so, it provided notice to the Veteran of his right to submit additional evidence or argument or to request a hearing with the Board.  See 38 C.F.R. § 20.1304 ( permitting an appellant or his representative 90 days following certification of an appeal to the Board in which to request a change in representation, submit additional evidence or argument, or request a personal hearing.).  In August 2012, the Veteran requested a personal hearing before a Veterans Law Judge, and stated that he was willing to attend either a videoconference hearing or a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant should be scheduled for either a videoconference or a Travel Board hearing at the RO before a Veterans Law Judge (whichever results in the earliest hearing date) following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Appropriate notification should also be provided to his representative, if any.

Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



